Title: To George Washington from Wakelin Welch & Son, 6 May 1791
From: Wakelin Welch & Son
To: Washington, George



London 6th May 1791

Inclosed we trouble your Excellency with copy of our last of 5th March which we forwarded by the New York Packet since then nothing has transpired from Mr Morris from which we may suppose he is still in France.
Mr Young about ten days ago sent us a case containing a Bag of Seeds, Books & some Yarn manufactured from your own Fleece of Wool which he sends ⟨mutilated⟩ a curiosity. This last article being prohibited he was ⟨mutilated⟩y anxious about its going & therefore requested our particular attention We have luckily succeeded & hope it will come safe The Bill of Lading for its being on board the Peter Capt. Brooks is inclosed The charges of its coming from Bury & putting on board the Ship 16/6 which we have placed to your Excellency’s account. We Remain Your Excellency’s Much Hond Servts

Wake’ Welch & Son

